                            UNITED STATES DISTRICT COURT

                           WESTERN DISTRICT OF LOUISIANA

                                      MONROE DIVISION

 EUROPEAN SERVICE, INC. d/b/a                     *     CIVIL ACTION NO. 19-0425
 EUROPEAN MOTORS
 vs.                                              *     JUDGE TERRY A. DOUGHTY

 COLONY INSURANCE CO.                             *     MAG. JUDGE KAREN L. HAYES


                                          JUDGMENT

          The Report and Recommendation of the Magistrate Judge having been considered, no

objections having been filed, and finding that same is supported by the law and the record in this

matter,

          IT IS ORDERED that this civil action be DISMISSED WITHOUT PREJUDICE for

failure to comply with the orders of this Court. Fed. R. Civ. P. 41(b).

          THUS DONE AND SIGNED this 28th day of August, 2019, in Monroe, Louisiana.




                                                   ______________________________________
                                                   TERRY A. DOUGHTY
                                                   UNITED STATES DISTRICT JUDGE
